Citation Nr: 1311390	
Decision Date: 04/05/13    Archive Date: 04/19/13

DOCKET NO.  05-31 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a neck disorder, to include as due to the service-connected mechanical low back pain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to September 1989. 

This case arises to the Board of Veterans' Appeals (Board) from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, denied service connection for a claimed neck disability. 

This matter was remanded in August 2009 and March 2012.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In November 2004, VA cervical spine X-rays showed minimal degenerative change and osteophyte formation at C-5.  In November 2009, the Veteran's VA cardiologist reported, "He does appear to have a neck disability from cervical spondylosis or cervical spine disorder.  It could very well be aggravated from the chronic back pain."  

In its March 2012 Remand, the Board requested that the Veteran be examined to determine the nature and etiology of his claimed neck disability.  The Board requested a medical opinion that addresses the likelihood that any neck disorder was caused or aggravated by the service-connected lower back disability.  The Veteran was examined for this purpose in April 2012.  

The April 2012 VA examiner reported that X-rays of the neck were "essentially normal."  Examination of the cervical spine revealed limitation of motion and painful motion with additional functional impairment due to weakened movement, incoordination, painful motion, excess fatigability, disturbance of motion, and interference with sitting, standing, and weight-bearing.  Muscle spasm was severe enough to cause abnormal spine contour.  The cervical spine condition impacted the Veteran's ability to work, as it limited his driving, turning his head in several planes, limited his capacity for lifting, and limited his attention and concentration.  

The only diagnosis offered in April 2012 was "muscle spasms, trapezius muscles, Lt and Rt."  The physician concluded that it is unlikely that the neck condition was due to or the result of the service-connected condition.  The probative value of that conclusion is minimal, however, because it does not address aggravation.  Moreover, the rationale supplied also suffers the same shortcoming-it fails to rule-out secondary service connection on an aggravation basis.  

The rationale that was offered in support of the April 2012 medical opinion states, "Rationale: Normal C-spine X-rays.  Physical exam shows no chronic processes.  Many intervening years since fall on board ship (1986).  Only finding is paraspinal/trapezius muscle spasm."  

Contrary to the Board's clear instruction in its March 2012 remand instruction, the April 2012 VA examiner did not address whether the service-connected low back disability has aggravated the cervical spine disorder, that is, made it worse, or more painful, or harder to treat, and etc.  The United States Court of Appeals for Veterans Claims held that when the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Furthermore, if the report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2012); Bierman v. Brown, 6 Vet. App. 125, 129 (1994).

Accordingly, the case is REMANDED for the following action:

1.  The AMC should return the claims files to the April 2012 examining medical doctor for an addendum.  The physician is asked to do the following:

I.  Review the claims files and any pertinent records contained in Virtual VA and note that review in the report. 

II.  Address whether a cervical spine disability is at least as likely as not (a 50% or higher degree of probability) aggravated (made permanently worse beyond the natural progression of the disease) by service-connected low back disability?  If so, please identify the permanent and measurable increase in the severity of cervical spine disability that is attributed to service-connected low back disability. 

If opinions cannot be rendered without resorting to speculation as to the etiology of his disabilities of the left hip, right hip, and lumbar spine, the examiner should discuss in detail why opinions cannot be offered.  A complete rationale for all opinions expressed must be provided.  The copy of the examination report and all completed test reports should thereafter be associated with the claims folder.

The Veteran may be re-examined if necessary.  If the specified physician is unavailable, a qualified substitute may be used.  

2.  Following the above, the AMC should review all the relevant evidence and re-adjudicate the claim.  If the desired benefit is not granted, an appropriate supplemental statement of the case (SSOC) should be issued.  The Veteran and his representative should be afforded an opportunity to respond before the claims folders are returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


